                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         PHILLIP CARL JABLONSKI,
                                   7                                                       Case No. 07-CV-03302 SI
                                                        Petitioner,
                                   8                                                       DEATH PENALTY CASE
                                                  v.
                                   9                                                       ORDER RE: PROCEDURAL DEFAULT
                                         KEVIN CHAPPELL, Warden, San Quentin
                                  10     State Prison,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                           BACKGROUND
                                  15           Petitioner Phillip Carl Jablonski was charged with the murder of his wife and her mother in
                                  16   San Mateo County. People v. Jablonski, 37 Cal. 4th 774, 781 (2006). A jury found Petitioner guilty
                                  17   of two counts of first degree murder and found true special circumstance allegations that Petitioner
                                  18   murdered one victim while engaged in the commission or attempted commission of rape and
                                  19   sodomy. The jury also found true the special circumstance allegations of prior-murder and multiple-
                                  20   murder. Id. After a trial to determine his sanity, the jury found Petitioner was sane at the time of
                                  21   the commission of the offenses. The jury subsequently sentenced Petitioner to death for each of the
                                  22   killings. Id.
                                  23           On January 23, 2006, the California Supreme Court denied Petitioner’s direct appeal. See
                                  24   People v. Jablonski, 37 Cal. 4th 774. His first state habeas petition was summarily denied on
                                  25   June 13, 2007.    See AG017972.       Petitioner was represented by the same attorney in both
                                  26   proceedings. The United States Supreme Court denied Petitioner’s writ for certiorari on October 2,
                                  27   2006. See Jablonski v. California, 549 U.S. 863 (2006).
                                  28           Petitioner commenced his federal proceedings by filing a pro se motion to stay his execution
                                   1   and a request for counsel on June 22, 2007. See Dkt. No. 1. Petitioner filed his initial petition and

                                   2   first amended petitions in 2011 and 2012. See Dkt. Nos. 12 & 17. On November 25, 2013, this

                                   3   Court granted Petitioner’s request to stay and abey his case while he exhausted state remedies. See

                                   4   Dkt. No. 34.

                                   5          After returning from state court, Petitioner filed a Second Amended Petition. See Dkt.

                                   6   No. 44 (“SAP”). Petitioner withdrew several claims he raised in his first amended petition,

                                   7   including Claims 1(H), 31, 35, 36, 37, 38, 39, 40, and 42. Id. Respondent’s Answer was filed on

                                   8   June 15, 2017. See Dkt. No. 52 (“Answer”). Petitioner filed a Traverse on December 22, 2017. See

                                   9   Dkt. No. 59 (“Traverse”).

                                  10          On February 22, 2018, the parties requested that the Court make a determination as to the

                                  11   procedural default status of several claims. See Dkt. No. 61. Pursuant to the parties’ request, the

                                  12   Court finds and orders as follows.
Northern District of California
 United States District Court




                                  13

                                  14                                         LEGAL STANDARD

                                  15          Federal courts will not review “a question of federal law decided by a state court if the

                                  16   decision of that court rests on a state law ground that is independent of the federal question and

                                  17   adequate to support the judgment.” Coleman v. Thompson, 501 U.S. 722, 729 (1991). The doctrine

                                  18   of procedural default is a “specific application of the general adequate and independent state grounds

                                  19   doctrine.” Fields v. Calderon, 125 F. 3d 757, 762 (9th Cir. 1997) (internal quotation and citation

                                  20   omitted). It bars a federal court from granting relief on a claim when the state court declined to

                                  21   address the claim because the petitioner failed to meet a state procedural requirement. Id. In the

                                  22   federal habeas context, the procedural default rule furthers the interests of comity and federalism.

                                  23   Coleman, 501 U.S. at 730.

                                  24          To determine whether a claim is defaulted, the federal court must establish whether the

                                  25   procedural rule the state court invoked to bar the claim is both “independent” and “adequate” to

                                  26   preclude federal review. “For a state procedural rule to be ‘independent,’ the state law basis for the

                                  27   decision must not be interwoven with federal law.” LaCrosse v. Kernan, 244 F.3d 702, 704 (9th

                                  28   Cir. 2001), citing Michigan v. Long, 463 U.S. 1032, 1040-41 (1983). In 1998, the Supreme Court
                                                                                         2
                                   1   of California made clear that it would no longer consider federal law when denying a habeas claim

                                   2   as procedurally barred on grounds of untimeliness. In re Robbins, 18 Cal. 4th 770, 814 n.34 (1998).

                                   3   For a state procedural rule to be “adequate,” it must be clear, well-established and consistently

                                   4   applied. Calderon v. U.S. Dist. Ct. for Eastern Dist. Of California, 96 F.3d 1126, 1129 (1996).

                                   5   Whether a state procedural rule is adequate to foreclose federal review is itself a federal question.

                                   6   Douglas v. Alabama, 380 U.S. 415, 422 (1965).

                                   7

                                   8                                                  ANALYSIS

                                   9             The Court has reviewed the petition, answer, and traverse.         Respondent has alleged

                                  10   procedural default as to Claims 1(I), 1(J), 1(K), 2, 15, 21, and 27. See Answer at 92, 94, 97, 134,

                                  11   143, & 148.

                                  12
Northern District of California
 United States District Court




                                  13             A. Claim 1(I)

                                  14             In Claim 1(I), Petitioner alleges ineffective assistance of trial counsel for failure to

                                  15   “investigate, develop, and present evidence on [Petitioner]’s childhood history of sexual assault and

                                  16   abuse, and his related mental illness to the juries during [Petitioner]’s competency and sanity trials

                                  17   and . . . capital sentencing proceeding.” SAP at 61. The claim was raised for the first time in

                                  18   Petitioner’s second state habeas petition. The California Supreme Court denied it on the merits and

                                  19   as untimely. See In re Robbins, 18 Cal. 4th 770, 780 (1998); In re Clark, 5 Cal. 4th 750, 767-68

                                  20   (1993).

                                  21             California’s Robbins and Clark untimeliness bars are adequate and independent. See Bennett

                                  22   v. Mueller, 322 F.3d 573, 582-83 (9th Cir. 2003); see also Walker v. Martin, 562 U.S. 307, 316

                                  23   (2011). Petitioner does not dispute that the claim is procedurally barred, but rather argues his default

                                  24   should be excused because he can show cause and prejudice based on ineffective assistance of state

                                  25   habeas counsel. See Martinez v. Ryan, 566 U.S. 1 (2012). Because the Court’s determination of

                                  26   whether Petitioner has shown cause and prejudice requires a determination of the merits of Claim

                                  27   1(I), the Court will defer ruling on whether Petitioner has shown cause and prejudice until such time

                                  28   as the Court considers the merits of Petitioner’s claim.
                                                                                          3
                                   1          Claim 1(I) is procedurally defaulted and will be dismissed without prejudice to Petitioner’s

                                   2   ability to establish cause and prejudice.

                                   3

                                   4          B. Claim 1(J)

                                   5          In Claim 1(J), Petitioner alleges ineffective assistance of trial counsel for failure to argue

                                   6   that Petitioner was on an “excessive amount” of medication, which affected Petitioner’s demeanor

                                   7   during his trial and sentencing proceedings and prejudiced the jury. SAP at 66. The claim was

                                   8   raised for the first time in Petitioner’s second state habeas petition. The California Supreme Court

                                   9   denied it on the merits and as untimely. See In re Robbins, 18 Cal. 4th at 780; In re Clark, 5 Cal.

                                  10   4th at 767-68.

                                  11          California’s Robbins and Clark untimeliness bars are adequate and independent. See Bennett

                                  12   v. Mueller, 322 F.3d at 582-83; see also Walker v. Martin, 562 U.S. at 316. Petitioner does not
Northern District of California
 United States District Court




                                  13   dispute that the claim is procedurally barred, but rather argues his default should be excused because

                                  14   he can show cause and prejudice based on ineffective assistance of state habeas counsel. See

                                  15   Martinez v. Ryan, 566 U.S. 1. Because the Court’s determination of whether Petitioner has shown

                                  16   cause and prejudice requires a determination of the merits of Claim 1(J), the Court will defer ruling

                                  17   on whether Petitioner has shown cause and prejudice until such time as the Court considers the

                                  18   merits of Petitioner’s claim.

                                  19          Claim 1(J) is procedurally defaulted and will be dismissed without prejudice to Petitioner’s

                                  20   ability to establish cause and prejudice.

                                  21

                                  22          C. Claim 1(K)

                                  23          In Claim 1(K), Petitioner alleges ineffective assistance of trial counsel for failure to argue

                                  24   that the anti-psychotic and other medication that Petitioner was prescribed during his trial

                                  25   proceedings rendered him incompetent to consult with counsel and assist in his defense. See SAP

                                  26   at 70. The claim was raised for the first time in Petitioner’s second state habeas petition. The

                                  27   California Supreme Court denied it on the merits and as untimely. See In re Robbins, 18 Cal. 4th at

                                  28   780; In re Clark, 5 Cal. 4th at 767-68.
                                                                                         4
                                   1          California’s Robbins and Clark untimeliness bars are adequate and independent. See Bennett

                                   2   v. Mueller, 322 F.3d at 582-83; see also Walker v. Martin, 562 U.S. at 316. Petitioner does not

                                   3   dispute that the claim is procedurally barred, but rather argues his default should be excused because

                                   4   he can show cause and prejudice based on ineffective assistance of state habeas counsel. See

                                   5   Martinez v. Ryan, 566 U.S. 1. Because the Court’s determination of whether Petitioner has shown

                                   6   cause and prejudice requires a determination of the merits of Claim 1(K), the Court will defer ruling

                                   7   on whether Petitioner has shown cause and prejudice until such time as the Court considers the

                                   8   merits of Petitioner’s claim.

                                   9          Claim 1(K) is procedurally defaulted and will be dismissed without prejudice to Petitioner’s

                                  10   ability to establish cause and prejudice.

                                  11

                                  12          D. Claim 2
Northern District of California
 United States District Court




                                  13          In Claim 2, Petitioner alleges ineffective assistance of appellate counsel for failure to raise

                                  14   meritorious claims, including a due process claim regarding Petitioner’s use of psychotropic and

                                  15   other medications during trial proceedings. See SAP at 74. The California Supreme Court denied

                                  16   it on the merits and as untimely. See In re Robbins, 18 Cal. 4th at 780; In re Clark, 5 Cal. 4th at

                                  17   767-68.

                                  18          California’s Robbins and Clark untimeliness bars are adequate and independent. See Bennett

                                  19   v. Mueller, 322 F.3d at 582-83; see also Walker v. Martin, 562 U.S. at 316. Petitioner does not

                                  20   dispute that the claim is procedurally barred, but rather argues his default should be excused because

                                  21   he can show cause and prejudice based on ineffective assistance of state habeas counsel. See

                                  22   Martinez v. Ryan, 566 U.S. 1. Because the Court’s determination of whether Petitioner has shown

                                  23   cause and prejudice requires a determination of the merits of Claim 2, the Court will defer ruling on

                                  24   whether Petitioner has shown cause and prejudice until such time as the Court considers the merits

                                  25   of Petitioner’s claim.

                                  26          Claim 2 is procedurally defaulted and will be dismissed without prejudice to Petitioner’s

                                  27   ability to establish cause and prejudice.

                                  28
                                                                                         5
                                   1          E. Claim 27

                                   2          In Claim 27, Petitioner alleges that his rights to due process and a fair trial were violated

                                   3   because he was under the influence of anti-psychotic drugs during the pretrial and trial proceedings

                                   4   and the drugs affected Petitioner’s demeanor before the juries. See SAP at 137. The California

                                   5   Supreme Court denied it on the merits and as untimely. See In re Robbins, 18 Cal. 4th at 780; In re

                                   6   Clark, 5 Cal. 4th at 767-68; In re Dixon, 41 Cal.2d 756, 759 (1953).

                                   7          California’s Robbins, Clark, and Dixon untimeliness bars are adequate and independent. See

                                   8   Bennett v. Mueller, 322 F.3d at 582-83; Walker v. Martin, 562 U.S. at 316; Johnson v. Lee, 136 S.

                                   9   Ct. 1802, 1803-04 (2016). Petitioner does not dispute that the claim is procedurally barred, but

                                  10   rather argues his default should be excused because he can show cause and prejudice based on

                                  11   ineffective assistance of appellate and state habeas counsel. See Martinez v. Ryan, 566 U.S. 1.

                                  12   Because the Court’s determination of whether Petitioner has shown cause and prejudice requires a
Northern District of California
 United States District Court




                                  13   determination of the merits of Claim 27, the Court will defer ruling on whether Petitioner has shown

                                  14   cause and prejudice until such time as the Court considers the merits of Petitioner’s claim.

                                  15          Claim 27 is procedurally defaulted and will be dismissed without prejudice to Petitioner’s

                                  16   ability to establish cause and prejudice.

                                  17

                                  18          F. Claim 15

                                  19          In Claim 15, Petitioner alleges his rights to due process, confrontation, and reliability were

                                  20   violated when the trial court limited Petitioner’s cross-examination of a state witness during the guilt

                                  21   phase of Petitioner’s trial. See SAP at 114. Specifically, Petitioner argues the trial court erred in

                                  22   limiting Petitioner’s ability to cross-examine parole officer Robert Paredes regarding the opinions

                                  23   of two doctors who expressed opinions regarding Petitioner’s mental health. Id. at 116. The

                                  24   California Supreme Court denied Petitioner’s claim on the merits and as forfeited by trial counsel’s

                                  25   failure to object on the same grounds during trial.

                                  26          California’s bar for a petitioner’s failure to object is adequate and independent for purposes

                                  27   of determining procedural default. See Davis v. Woodford, 384 F.3d 628, 653 (9th Cir. 2004)

                                  28   (finding Confrontation Clause claim procedurally barred where state supreme court found
                                                                                          6
                                   1   constitutional claim forfeited despite petitioner’s objection below on other grounds). Petitioner

                                   2   argues Claim 15 is not procedurally barred because counsel “relied on two theories in attempting to

                                   3   impeach Robert Paredes,” including by challenging Paredes’ testimony regarding his interactions

                                   4   with Petitioner and Paredes’ “(suspect) expert testimony regarding [Petitioner’s] mental illness.”

                                   5   Traverse at 51-52. The Court has reviewed the record, however, and agrees with the California

                                   6   Supreme Court that trial counsel never objected on the grounds that Paredes’ testimony as a de-facto

                                   7   “expert” violated Petitioner’s rights to due process and right to confrontation. Rather, counsel

                                   8   argued the impeachment evidence was relevant to Paredes’ mental state and “capacity to perceive”

                                   9   Petitioner’s mental state. Whether Paredes’ testimony may have been seen as de-facto expert

                                  10   testimony or not, trial counsel simply did not object to the testimony on those grounds. Based on

                                  11   the record, the California Supreme Court’s finding that Claim 15 was forfeited was not

                                  12   unreasonable.
Northern District of California
 United States District Court




                                  13            As Petitioner does not argue cause and prejudice as to this claim, Claim 15 will be dismissed.

                                  14

                                  15            G. Claim 21

                                  16            In Claim 21, Petitioner alleges his rights to due process, confrontation, and reliability were

                                  17   violated when the trial court limited Petitioner’s cross-examination of Paredes during his sanity trial.

                                  18   See SAP at 129.1 The California Supreme Court denied Petitioner’s claim on the merits and as

                                  19   forfeited by trial counsel’s failure to object on the same grounds during trial.

                                  20            Again, the Court finds that California’s bar for a petitioner’s failure to object is adequate and

                                  21   independent for purposes of determining procedural default. See Davis v. Woodford, 384 F.3d at

                                  22   653. Moreover, for the reasons outlined as to Claim 15, the Court finds that Claim 21 is procedurally

                                  23   defaulted.

                                  24            As Petitioner does not argue cause and prejudice as to this claim, Claim 21 will be dismissed.

                                  25

                                  26

                                  27
                                       1
                                  28       Claim 21 rests on the same factual premise as Claim 15.

                                                                                           7
                                   1                                        CONCLUSION

                                   2          For the aforementioned reasons:

                                   3          1. Claims 1(I), 1(J), 1(K), 2, and 27 are dismissed as procedurally defaulted. The Court

                                   4              will consider whether Petitioner has established cause and prejudice to overcome the

                                   5              procedural default when it considers the claims on the merits.

                                   6          2. Claims 15 and 21 are dismissed as procedurally defaulted.

                                   7          3. Within thirty days (30) of the entry of this Order, the parties shall meet and confer and

                                   8              propose a briefing schedule2 for the remaining claims, including further briefing on cause

                                   9              and prejudice for the above-identified procedurally defaulted claims. The parties should

                                  10              break up the claims and subclaims into groups in order to ensure that the claims can be

                                  11              addressed in a methodical manner.

                                  12
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14

                                  15   Dated: March 5, 2019

                                  16                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  17                                                   United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       2
                                  27    Petitioner has requested that the Court allow additional merits briefing on his claims. The Court
                                       agrees that such briefing would be helpful to ensure the “orderly and expeditious disposition” of
                                  28   Petitioner’s copious and complex claims. See Chambers v. NASCO, Inc., 501 U.S. 32, 43 (1991).
                                       Petitioner’s request is granted.
                                                                                        8
